DETAILED ACTION
Status of Claims:  
Claims 1 and 3-20 are pending.
Claims 1, 4, 8, 14, 16 and 18-20 are amended.
Claim 2 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Jan. 24, 2022 has been entered.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the non-Final Office Action mailed Nov. 26, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julie Spieker on March 10, 2022.

The application has been amended as follows: 
Regarding claim 8, replace “configured to” in line 4 with –is configured to--.


REASONS FOR ALLOWANCE
Claims 1 and 3-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: The claims are allowed over the closest prior art, Fitch and Matsch. The prior art teaches:
a wastewater treatment system comprising: a plug flow reactor having at least two zones; an influent stream into the reactor, wherein the influent stream comprises a waste activated sludge and/or activated sludge mixed liquor; and an effluent stream out of the reactor; wherein the reactor is configured to decouple hydraulic retention time and solids retention time of the reactor and provides removal of phosphorus and/or magnesium from the influent stream, wherein the phosphorus and/or magnesium is released from organisms (see claim 1); and 
a wastewater treatment system for removing phosphorus, comprising: a plug flow reactor with an inlet and an outlet; walls within the reactor to form first, second and third treatment zones; the first treatment zone receiving wastewater via the inlet and adapted to thicken and denitrify the wastewater; the second treatment zone receiving wastewater from the first zone and adapted to release phosphorus, wherein the phosphorus is released from organisms; the third treatment zone receiving wastewater from the second zone and adapted to separate solids from the wastewater; and a float to remove the solids from the reactor, wherein the wastewater comprises waste activated sludge and/or activated sludge mixed liquor (see claim 14).
The prior art does not teach wherein the phosphorus is released from phosphorus accumulating organisms without digesting the organisms. It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the plug flow reactor of Fitch (a plug flow digester 284 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 10, 2022